Citation Nr: 0902157	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
in the Arkansas Army National Guard from February 1958 to 
August 1958.  The veteran had additional periods of service 
in the Missouri Army National Guard and the Air Force 
Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in November 2008.  The 
veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

As noted above, the veteran in this case had a period ACDUTRA 
in the Arkansas Army National Guard from February 1958 to 
August 1958, as well as a series of two-week periods of 
ACDUTRA thereafter.  Service treatment records (STRs) 
associated with the claims file also showed that the veteran 
had a period of service in the Missouri Army National Guard.  
The veteran also testified in November 2008 that he had a 
period of service in the Air Force Reserves from 1981 to 1999 
or 2000.  It is, however, unclear from the evidence of record 
whether these periods of National Guard and/or Air Force 
Reserve service involved active duty, ACDUTRA, or inactive 
duty training (INACDUTRA).  

As such, the RO should contact the veteran and ask that he 
identify all units that he served with and the dates of 
service.  The RO should then contact all appropriate service 
departments, Federal agencies, and/or state agencies and 
request complete copies of the veteran's service personnel 
records and service treatment records.  All efforts to 
obtain these records should be fully documented in the 
claims file and once these records are obtained (or upon 
notification that no such records exist), the RO should also 
attempt to determine whether the veteran was on active duty, 
ACDUTRA, or INACDUTRA at the time the claimed audiological 
disabilities occurred.

I.  Left Shoulder

The veteran in this case contends that the RO should have 
awarded a higher initial disability evaluation for his 
service-connected left-shoulder disability.  The veteran was 
originally granted service connection for residuals of a left 
shoulder injury in the April 2007 rating decision currently 
on appeal.  The RO evaluated the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5202 as 20 percent 
disabling, effective June 29, 2006.  

The Board notes that the veteran was afforded a VA 
Compensation and Pension (C&P) Examination in April 2007 that 
served as the basis of the grant of service connection.  At 
the time of the examination, the veteran indicated that he 
was in constant pain, but that he obtained some relief from 
his symptoms by taking approximately 800 milligrams (mg) of 
Ibuprofen two to three times daily.  The veteran also 
reported having decreased range of motion, weakness, and 
increased pain upon physical activity.  The veteran reported 
having difficulty sleeping, driving, and doing yardwork as a 
result of his service-connected disability.
  
Upon physical examination, the examiner found evidence of 
tenderness to palpitation in the subacromial area over the 
top of the scapula posteriorly, painful motion, and decreased 
range of motion, particularly upon repetition.  The 
impression was residuals of a left shoulder injury with 
impingement and a partial thickness tear of the 
supraspinatus, as well as suspected labral tear.  

The veteran testified in November 2008 before the undersigned 
VLJ that the condition of his service-connected left shoulder 
disability had essentially worsened.  In particular, the 
veteran reported that he took approximately 2400 mg of 
Ibuprofen daily to control pain, and that he occasionally had 
cortisone shots.  The veteran further stated that he was no 
longer able to lift his arm, and that his service-connected 
shoulder "shrunk" to approximately one-third the size of 
the non-service-connected shoulder.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

In light of the evidence described above, the Board finds 
that a new VA examination is warranted to assess the severity 
of the veteran's service-connected left shoulder disability.  
The veteran in this instance has not been afforded a VA 
examination since April 2007, and the testimony elicited at 
the time of the November 2008 video-conference hearing has 
bearing on the severity of the veteran's service-connected 
left shoulder disability.

II.  Hearing Loss and Tinnitus

The veteran also contends that he sustained a hearing loss 
disability and tinnitus as a result of service.  Service 
treatment records (STRs) associated with the veteran's claims 
file showed that he was granted a waiver for a hearing loss 
disability and given a permanent profile at the time he 
enlisted in the Missouri Army National Guard in November 
1993.  The veteran's hearing loss disability was well-
documented in the claims file thereafter.  However, as 
discussed above, it is unclear from the evidence of record 
whether these aforementioned periods of National Guard and/or 
Air Force Reserve service involved active duty, ACDUTRA, or 
inactive duty training (INACDUTRA).

The veteran was afforded a VA C&P Examination in connection 
with this claim in March 2007.  Audiometric testing conducted 
at that time revealed that the veteran had bilateral 
sensorineural hearing loss.  However, the examiner was unable 
to provide an opinion regarding the etiology of veteran's 
hearing loss disability and its relationship to service 
because the RO failed to conduct the necessary development.  
In particular, the examiner indicated: 

[w]ithout a review of audiograms prior 
to 10-28-93 and a complete breakdown of 
the veteran's active duty periods, this 
examiner cannot render an opinion 
regarding the etiology of veteran's 
hearing loss without resorting to 
speculation.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  In 
this case, the veteran should be afforded a new VA 
examination if and only if it is determined that the veteran 
sustained a hearing loss disability and/or tinnitus as a 
result of an incident that occurred while he served on active 
duty, ACDUTRA, or INACDUTRA. 

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:
  
1.  The veteran testified in November 2008 
that he had service in both the Arkansas 
Army National Guard and the Air Force 
Reserves.  Service treatment records also 
showed that he was a member of the 
Missouri Army National Guard.  As such, 
the RO should contact the veteran and ask 
that he identify all the units with which 
he served and the dates of service.

2.  The RO should then contact all 
appropriate service departments, Federal 
agencies, and/or state agencies and 
request complete copies of the veteran's 
service personnel records and service 
treatment records.  The RO should also 
attempt to determine whether the veteran 
was on active duty, active duty for 
training (ACDUTRA), or inactive duty 
training (INACDUTRA) at the time the 
claimed hearing loss and tinnitus 
disabilities occurred.  All efforts to 
obtain these records should be fully 
documented, and if no such records exist, 
evidence to this effect should be included 
in the claims file.

3.  The RO should obtain any VA medical 
records pertaining to the veteran that are 
dated from June 2007 to the present.  
 
4.  Upon receipt of the requested records 
(or upon notification that no such records 
exist), the RO should take any other 
appropriate action necessary, to include 
ordering a VA examination, if and only if 
it is determined that the veteran 
sustained a hearing loss and/or tinnitus 
disability as a result of an injury that 
occurred while on active duty, ACDUTRA, or 
INACDUTRA.  

5.  The veteran should also be afforded a 
VA joints examination to assess the 
severity of his service-connected left 
shoulder disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
provide a complete assessment of the 
severity of the veteran's service-
connected left shoulder disability, to 
include a discussion of the ranges of 
motion of the appropriate joint.  The 
examiner is also asked to state whether 
the veteran's service-connected left 
shoulder disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain.  The examiner should also state the 
extent to which the veteran's left 
shoulder disability affects occupational 
functioning and completion of daily 
activities, if at all.  The examiner must 
provide a complete rationale for any 
stated opinion.     

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




